                               United States District Court
                                         for the
                               Southern District of Florida

Roy O. Daniels, Petitioner                    )
                                              )
v.                                            )
                                              ) Civil Action No. 19-62464-Civ-Scola
State of Florida, Respondent.                 )
                                              )

              Order Adopting Magistrate Judge’s Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2019-2 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a Report and Recommendation on any
dispositive matters. On October 7, 2019, Judge Reid issued a report,
recommending that the petition for writ of habeas corpus be denied and that
the case be dismissed for lack of jurisdiction as an unauthorized second or
successive petition. (Rep. & Rec., ECF No. 4.) Petitioner Roy O. Daniels has
timely objected to the report. (Pet’r’s Objs., ECF No. 5.) After de novo review,
the Court adopts Judge Reid’s recommendation that this case be dismissed but
rejects part of her factual findings regarding Daniels’s prior habeas petitions.
       Judge Reid notes Daniels “has already filed multiple federal habeas
petitions in this Court challenging this same conviction.” (Rep. at 1.) She then
references two prior petitions he has filed: Daniels v. State of Florida, Case No.
16-60227-CV-GAYLES, ECF No. 1 (S.D. Fla. Jan. 28, 2016) and Daniels v.
State of Florida, Case No. 18-80840-CV-ROSENBERG, ECF No. 1 (S.D. Fla.
June 25, 2018).1 But it appears Daniels has more than one conviction he seeks
to attack. And while his cases look to be closely related, the state-case
numbers identified in these two actions are different. In this action, Daniels’s
challenges seem to focus on his 96-19118CF10A case. And, indeed this is the
same state-case identified in the Judge Gayles, 16-60227, case. (See Daniels v.
State of Florida, Case No. 16-60227-CV-GAYLES, ECF No. 8, 1 (S.D. Fla. Apr.
28, 2016) (finding Daniels’s petition time barred and recommending
dismissal).) However, in the Judge Rosenberg, 18-80840, case, a different
state-case number is identified as being the focus of Daniels’s challenge:
2008CF007253. (See Daniels v. State of Florida, Case No. 18-80840-CV-

1 The Court has identified another case which Daniels presented as a § 2254 petition but which
the Court construed as either a writ of mandamus or a § 1983 claim: Daniels v. State of Florida,
Case No. 18-81592-CV-MIDDLEBROOKS, ECF No. 7, 2 (S.D. Fla. Nov. 27, 2018).
ROSENBERG, ECF No. 9, 1 (S.D. Fla. Jul. 25, 2018).). While Daniels may
indeed be raising the same issues as to both cases in his two petitions, this is
by no means clear from the report. Based on this apparent discrepancy then,
the Court cannot adopt that part of the report that characterizes Daniels as a
prolific filer, at least with respect to his state 96-19118CF10A case.
       Regardless, and as noted by Judge Reid, Daniels’s petition is, at a
minimum, successive to his petition in the aforementioned Judge Gayles case,
and he must therefore “obtain leave from the court of appeals before filing it
with the district court.” Magwood v. Patterson, 561 U.S. 320, 331 (2010) (citing
§ 2244(b)(3)(A)). Absent an authorizing order, the Court has no subject-matter
jurisdiction to entertain a second or successive petition. Tompkins v. Sec’y,
Dept. of Corr., 557 F.3d 1257, 1259 (11th Cir. 2009). The Court also agrees
with Judge Reid that, in the event Daniels intended to bring his claim under 28
U.S.C. § 2241, as opposed to § 2254, the Court would lack jurisdiction: Daniels
is currently incarcerated at a facility in Raiford, Florida, and therefore is not
confined within the Southern District of Florida’s jurisdiction.
       The Court thus affirms and adopts Judge Reid’s recommendation of
dismissal for lack of jurisdiction (ECF No. 4), but with the modification
described above. The Court denies Daniels’s petition (ECF No. 1) and
overrules Daniels’s objections (ECF No. 5): his objections appear to focus
solely on the merits of his petition and fail to address in any way the substance
of Judge Reid’s order.
       The Court does not issue a certificate of appealability. Finally, the Court
directs the Clerk to close this case.
       Done and ordered in chambers, at Miami, Florida, on October 31, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
